Citation Nr: 1603770	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-18 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left patellofemoral pain syndrome.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).

3.  Propriety of reduction of degenerative joint disease, lumbar spine, from 40 to 10 percent disabling, effective March 1, 2015.

4.  Propriety of reduction of cervical strain, from 20 to 10 percent disabling, effective March 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from April 2008 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2013, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  The issues of entitlement to a disability rating higher than 10 percent for a left patellofemoral pain syndrome and for entitlement to a TDIU were previously before the Board in April 2013 at which time they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Also before the Board in April 2013 was the issue of entitlement to service connection for an acquired psychiatric disorder.  However, the AOJ subsequently granted service connection for anxiety disorder, mood disorder, and bulimia nervosa in August 2013.  As this represents a full grant of benefits sought with respect to this issue, it is no longer before the Board.

In July 2015, the Veteran informed VA that he changed his name from B.D.P. to E.N.F.  Accordingly, both names are reflected on the title page of this remand.  

The appeal, which was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a Disability Rating Higher than 10 percent for Left Patellofemoral Pain Syndrome and a TDIU

As noted above, this case was previously before the Board in April 2013 at which time the issues of entitlement to a higher than 10 percent rating for left patellofemoral pain syndrome and to a TDIU were remanded for additional development.  The Board noted in April 2013 that the Veteran had failed to report to multiple VA examinations that he had been scheduled for, but that he had demonstrated good cause for not reporting to them under 38 C F R § 3 655.  The Board thus remanded the appeal to the AOJ so that the Veteran could be afforded another opportunity to report to a VA examination as well as to obtain identified outstanding pertinent medical treatment records from VA or private health care providers.  

A review of the record reveals that the Veteran did report to a scheduled VA examination for his left knee disability in June 2013, but there appears to be private outstanding treatment records that should be obtained prior to deciding this appeal.  In this regard, the Veteran informed VA in April 2015 and in July 2015 that he was residing in Mexico and was being treated by a private doctor there.  Consequently, an attempt must be made to obtain these identified medical treatment records.  

Also, the Board directed in April 2013 that the Veteran's claims file be sent to a Vocational Rehabilitation specialist for a determination of whether he was capable of substantially gainful employment given his service connected disabilities.  It does not appear that this was accomplished.  Moreover, the Veteran has subsequently been granted service connection for a psychiatric disability, rated 70 percent disabling.  Accordingly, this matter must be remanded so that the Veteran's claims can be reviewed by a Vocational Rehabilitation specialist as the Board directed.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


Propriety of Rating Reductions for Degenerative Joint Disease, Lumbar Spine (from 40 to 10 percent disabling), and Cervical Strain (from 20 to 10 percent disabling), both effective March 1, 2015

In April 2015 and more formally in July 2015, the Veteran filed notice of disagreements to the December 2014 rating decision that reduced the ratings for his service connected degenerative disc disease, lumbar spine, from 40 to 10 percent disabling, effective March 1, 2015, and his cervical strain disability from 20 to 10 percent disabling, also effective March 1, 2015.  As a SOC has not yet been issued in this matter, the claim must be remanded to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Lastly, while VA has a clear duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits which is one reason for this remand, the duty to assist is not a one-way-street, and the Veteran must participate to the extent possible to obtain needed evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran's obligations include keeping VA apprised of his current address.  As noted, the Veteran recently advised VA that he is living in Mexico despite continuing to provide a mailing address in California.  

Accordingly, clarification should be sought regarding the Veteran's present address of residency.  Thereafter, appropriate steps should be taken to ensure that the case is in the hands of the RO who has proper jurisdiction of it.  Also, if further development of the perfected issues is found to be necessary to include scheduling the Veteran for an examination, the procedures outlined in the M21-1MR, III.vi.8.8, regarding foreign field examinations should be followed, if applicable.  Such examinations are scheduled through the Pittsburgh, Pennsylvania, RO.  

Based on the foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran at his most recent mailing address of record in an attempt to verify his current address of residency.  

2.  Issue the Veteran a SOC concerning the propriety of rating reductions for his service connected degenerative joint disease, lumbar spine, and cervical strain disabilities.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to "perfect" an appeal to the Board concerning these claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, the appeal should be returned to the Board for further appellate consideration.
 
3.  Send the Veteran a letter requesting that he either (a) submit to VA complete records from those private (non-VA) health care providers who treated him for his service-connected disabilities, to specifically include his left knee disability, and including the doctor(s) in Mexico who have treated him, or (b) provide the name(s), address(es), and approximate dates of treatment for those private (non-VA) health care provider(s) who have records pertinent to such disabilities.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.
 
4.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant pertinent records identified. 

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

5.  Send the Veteran's claims file to a Vocational Rehabilitation specialist for determination of whether he is capable of substantially gainful employment given his service connected disabilities.

6.  Then, after ensuring that any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




